IN THE SUPREME COURT OF PENNSYLVANIA
                                    MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                     :   No. 126 MM 2020

                      Respondent


               v.



 ANDY IRIZARRY,

                      Petitioner


                                          ORDER



PER CURIAM

       AND NOW, this 6th day of October, 2020, in consideration of the Petition for Leave

to File Petition for Allowance of Appeal Nunc Pro Tunc, this matter is REMANDED to the

Court of Common Pleas of Lancaster County for it to consider and adjudicate Petitioner's

claim that his direct appeal counsel abandoned him following the Superior Court's

affirmance of Petitioner's judgment of sentence. See Pa.R.A.P. 1113(d) (in the context

of a request for reinstatement of allocatur rights, providing that, "[i]f the Court cannot

determine whether nunc pro tunc relief is appropriate from the information provided, the

Court may remand to the trial court for factual findings.").

       The Court of Common Pleas of Lancaster County is ORDERED to enter its order

regarding this remand within 90 days and to notify this Court promptly of its decision.